Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 10-11, 13, 15, 22, 27, 29, 34 and 40 are allowed.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance.

Regarding claim 1, prior art of record or most closely prior art fails to disclose, “wherein at least 70% of a projection of the electrically conductive structure of the parasitic element on a plane, on which the radiator is located, falls within the radiator”. These features reflect the application’s invention and are not taught by the pertinent prior arts Cheng (US 9257741), Jones (US 20140139387) and Le (US 20050179610). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify pertinent prior arts Cheng, Jones and Le to include features of amended claim 1.
Dependent claims 2-6, 10-11, 13, 15 and 40 are considered to be allowable by virtue of their dependencies on claim 1.
Regarding claim 22, prior art of record or most closely prior art fails to disclose, “wherein an operating frequency band of the radiator is a first frequency range where a return loss of the radiating element without the parasitic element is below -10 dB, wherein an operating frequency band of the radiating element is a second frequency range where a return loss of the radiating element w is below -10 dB, wherein a first operating frequency band of the parasitic element is the portion of the second frequency range that is not part of the first frequency range, and wherein the operating frequency band of the radiator is more than twice as large as the first operating frequency band of the parasitic element”. These features reflect the application’s invention and are not taught by the pertinent prior arts Cheng (US 9257741), Jones (US 20140139387) and Le (US 20050179610). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify pertinent prior arts Cheng, Jones and Le to include features of amended claim 22.
Dependent claims 27, 29 and 34 are considered to be allowable by virtue of their dependencies on claim 22.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845